Citation Nr: 1704780	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left knee disability and left great toe disability.  

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to service-connected chronic prostatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Counsel
INTRODUCTION

The Veteran served in the U.S. Air Force from February 1951 to November 1954.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claims on appeal, including additional VA treatment records, VA examination reports, and a private medical opinion.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

The Board also finds that an additional medical opinion is needed in connection with the claim for service connection for a left ankle disorder.  In this regard, there are conflicting medical opinions of record, which have limited probative value, as they are speculative, not based on a complete and accurate factual premise, have varying diagnoses, and/or appear to combine his foot disorder and left ankle disorder.  Thus, a medical opinion is needed to consider the complete medical history and to address all theories of entitlement.

In addition, the Veteran was afforded a VA examination in December 2010 in connection with his claim for service connection for benign prostatic hypertrophy, and an addendum opinion was obtained in July 2011.  The examiner opined that it was less likely than not that the Veteran's benign prostatic hyperplasia was related to his service-connected prostatitis because the prostatitis occurred 50 years prior to development of benign prostatic hypertrophy.  However, the examiner did not address whether the Veteran's prostatitis may have aggravated his benign prostatic hypertrophy.  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of any benign prostatic hypertrophy that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ankle and benign prostatic hypertrophy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any benign prostatic hypertrophy that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has benign prostatic hypertrophy manifested in service or is otherwise related thereto.

The examiner should also state whether it is at least as likely as not that the Veteran has benign prostatic hypertrophy that is either caused by or permanently aggravated by his service-connected chronic prostatitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  He or she should specifically consider the January 2011 and 2012 statements from Dr. E., the June 2011 VA examination report, and June 2016 statement from Dr. B.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left ankle disorders.  In so doing, he or she should consider the prior assessments of left posterior tibial tendon dysfunction and degenerative joint disease.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related  thereto.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected left ankle disability and left great toe disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.   

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




